UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1933


In re: CHRISTINA M. VOGT,

                    Petitioner.


            On Petition for Writ of Prohibition. (3:20-cv-00122-GMG-RWT)


Submitted: November 19, 2020                                Decided: November 23, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christina M. Vogt, Petitioner Pro Se. Joseph Umberto Leonoro, STEPTOE & JOHNSON
PLLC, Charleston, West Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christina M. Vogt petitions for a writ of prohibition, seeking an order from this

court remanding her removed civil action back to West Virginia state court and awarding

her $5,000 in costs and damages.

       A writ of prohibition is a “drastic and extraordinary remedy which should be granted

only when the petitioner has shown h[er] right to the writ to be clear and undisputable and

that the actions of the court were a clear abuse of discretion.” In re Vargas, 723 F.2d 1461,

1468 (10th Cir. 1983). A writ of prohibition may not be used as a substitute for appeal.

Id. The relief sought by Vogt is not available by way of prohibition.

       Accordingly, we deny the petition for a writ of prohibition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                             2